DETAILED ACTION
	This action is in response to response filed 08/03/2021
	Claims 1, 2, 4, 5, 11, 12, 16, 17 have been newly amended.
	Claims 1-20 are currently pending and have been examined.

		
Response to Amendment
	Applicant’s amendments dated 08/03/2021 have been fully considered.


Response to Arguments
Applicant asserts the claims do not recite the abstract idea of managing human activity. However, allowing/disallowing transactions most certainly is a form of managing human activity in the realm of commercial interactions. 
Applicant asserts that “duplicative use of merchant IDs across more than one merchant can lead to problems” and that the invention is to “facilitate reducing or eliminating errors and enabling preventative actions to be undertaken.” However, no such elimination of errors or preventative actions are performed in the claims. Merely determining an error exists and refusing a transaction does not provide preventative actions but instead merely replaces one error (multiple IDs) with another (failed transaction). 
Applicant asserts that ‘process the merchant ID data element at the TEI computing device” is not a human activity. However, processing a merchant ID can be performed by humans as a normal process of managing human activity in the context of merchant transactions. Merely having a TEI computing device perform it does not cause the claim to be eligible. 
Applicant asserts that the claims are integrated into a practical application.  However, merely reporting an error is not a practical application outside of the abstract idea. Reporting the results of a comparison is most certainly still within the abstract idea of managing human activity in the realm of transactions.

Applicants arguments have been fully considered but are moot in light of the current grounds of rejection as necessitated by applicant’s amendments. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method for providing tokens for a future transaction. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.

Step 1:  In the present application, claims 1-20 are directed to a processes and devices which are statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claim1:  
The judicial exceptions recited in claim 1 are identified in bold below:
A system for identifying errors in transaction messages processed through a payment network, said system comprising: a transaction error identification (TEI) computing device a memory device for storing historical transaction data; and a processor communicatively coupled to said memory device and said TEI computing device, said processor programmed to: 
receive, from a sender, a transaction message associated with a financial transaction, the financial transaction originating from a merchant and processed through an acquirer, 
the transaction message including a plurality of data element fields, at least one of the data element fields is a merchant identification field including a merchant identification (ID) data element used to identify the merchant at which the financial transaction originated; 
process the merchant ID data element at the TEI computing device by executing an error-identification routine to analyze the merchant ID data element populated in the merchant identification field; 
compare, by the TEI computing device, the merchant ID data element to the historical transaction data, 
based on the comparison, determine, by the TEI computing device, that the merchant ID data element is not uniquely associated with the merchant, wherein the merchant ID is duplicated with one or more second merchants; 
generate an error message indicating that the merchant ID data element is not uniquely associated with the merchant; and  
transmit the error message to the acquirer.

The bolded limitations of claim 1, under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity (e.g. controlling transactions), a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite receiving data, determining information, comparing data, generating a message, transmitting a message, for the purposes of managing a transaction.
Claim 1 thus recites commercial interactions and managing these interactions between people. These interactions include facilitating and satisfying rules, policies, and/or agreements of a transaction between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls under the abstract ideas category of certain methods of organizing human activity as noted by the 2019 PEG. Some of these interactions further include mental processes (e.g. determining), another category of abstract ideas under the 2019 PEG. 
According to the Applicant’s Specification [0001] the object and benefits of the recited method is to identify and resolve errors based on analyses. Such a result is achievable under traditional commercial interactions of payment processors validating merchant information and refusing unacceptable transactions. The present invention describes no more than conventional operations to solve these 
Therefore, claim 1 falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, claim 1 recites at least one abstract idea (the judicial exception) consistent with the 2019 PEG. 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain a concept sufficient to integrate the claimed abstract idea into a practical application.
Claim 1 recites the additional elements in bold below:
A system for identifying errors in transaction messages processed through a payment network, said system comprising: a transaction error identification (TEI) computing device a memory device for storing historical transaction data; and a processor communicatively coupled to said memory device and said TEI computing device, said processor programmed to: 
receive, from a sender, a transaction message associated with a financial transaction, the financial transaction originating from a merchant and processed through an acquirer, 
the transaction message including a plurality of data element fields, at least one of the data element fields is a merchant identification field including a merchant identification (ID) data element used to identify the merchant at which the financial transaction originated; 
process the merchant ID data element at the TEI computing device by executing an error-identification routine to analyze the merchant ID data element populated in the merchant identification field; 
compare, by the TEI computing device, the merchant ID data element to the historical transaction data, 
based on the comparison, determine, by the TEI computing device, that the merchant ID data element is not uniquely associated with the merchant, wherein the merchant ID is duplicated with one or more second merchants; 
generate an error message indicating that the merchant ID data element is not uniquely associated with the merchant; and  


The additional elements of processors, memories, devices, and computing environments merely apply the abstract idea of the multi-party financial transaction described above in a technological environment of a computer network that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional computer elements.
Additional hardware/software elements are recited in neither the claims nor the specifications. Therefore there is no addition to the generally recited computer hardware elements of claim 1 described above. The mere nominal recitation of generic computer elements performing such generic computer functions as recited in claim 1, that is, “receiving,” “determining,” “storing,” “generating,” “transmitting,” etc. does not differentiate the claim limitations from generic methods of organizing human activities. The computers are merely providing a generic technological environment. 
Therefore the additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a network of computers) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 1 does not go beyond generally linking the abstract ideas to a technological environment. 

Further, the judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. Merely passing information that is traditionally part of financial transactions to different entities to be verified and processed according to rules does not improve a technology or technical process as defined under the 2019 PEG. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment of a computer network and requires no more than computers performing functions that correspond to acts required to carry out the abstract ideas.


Under Step 2B the claims are evaluated to determine if the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, using additional elements to perform the generic computer functions noted amounts to no more than mere instructions to apply the abstract ideas using generic computer components and environments, and thus, cannot provide an inventive concept sufficient to transform the abstract idea. Because the instructions and processes embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. Therefore, independent claim 1 remains ineligible.

Dependent claim 2 recites:
The system in accordance with claim 1, at least one of the data element fields is an acquirer identification field including an acquirer ID data element, said processor programmed to process the acquirer ID data element at the TEI computing device using the error-identification routine to analyze the acquirer ID data element.
The step of “process the acquirer data element… using the error identification routine…” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the computing devices aside from a generic descriptor of “TEI computing device”. The claim merely recites the data to be utilized in a duplication of processes that is previously performed with other forms of data. Such a description of the arrangement of generic computing devices and inclusion of more data to be utilized does not integrate the abstract ideas into a practical application. Receiving, processing, and following rules with a variety of data is a standard aspect of organizing human activity that does not require the generic 

Dependent claim 3 recites:
 The system in accordance with claim 2, wherein a combination of the merchant ID data element and the acquirer ID data element comprises a unique identifier combination (UIC).
The claim recites descriptive, not positively recited limitations of elements found in claims 1 and 2. Specifically, claim 3 recites a narrower interpretation of the combinations of data being utilized in claims 1 and 2. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claim 4 recites:
The system in accordance with claim 3, at least one of the data element fields is a merchant name/location field including a merchant name data element, said processor programmed to process the merchant name data element at the TEI computing device using the error-identification routine to analyze the merchant name data element.
The step of “process the merchant data element… using the error identification routine…” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the computing devices aside from a generic descriptor of “TEI computing device”. The claim merely recites the data to be utilized in a duplication of processes that is previously performed with other forms of data. Such a description of the arrangement of generic computing devices and inclusion of more data to be utilized does not integrate the abstract ideas into a practical application. Receiving, processing, and following rules with a variety of data is a standard aspect of organizing human activity that does not require the generic 

Dependent claim 5 recites:
The system in accordance with claim 4, said memory device including a database for storing UICs and merchant names associated with prior financial transactions, and wherein the processor is further programmed to: compare the UIC of the transaction message with the UICs of the prior transaction messages stored in the database; upon the UIC of the transaction message being found to match any of the UICs of the prior transaction messages, compare the merchant name of the transaction message with the merchant names of the prior transaction messages with UIC's that match the UIC of the transaction message; and wherein upon the merchant name of the transaction message being found to not match the merchant names of the prior transaction messages with UIC's that match the UIC of the transaction message, the error message is generated.
The step of “compare the UIC… compare the merchant name… ” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the computing devices aside from a generic descriptor of “database” and “processor”. The claim merely recites the data to be utilized in a duplication of processes that is previously performed with other forms of data. Such a description of the arrangement of generic computing devices and inclusion of more data to be utilized does not integrate the abstract ideas into a practical application. Receiving, processing, and following rules with a variety of data is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 6 recites:
The system in accordance with claim 1, wherein the error message is included in a settlement batch message transmitted to the acquirer.
The step of “included in a settlement batch message transmitted” recites the same abstract ideas of claim 1, and the claim recites no further specificity regarding the computing devices. The claim merely 

Dependent claim 7 recites:
The system in accordance with claim 1, wherein the transaction message is an authorization message associated with financial transaction.
The claim recites descriptive, not positively recited limitations of elements found in claim 1. Specifically, the claim recites a narrower interpretation of the transaction message utilized in claim 1. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claim 8 recites:
The system in accordance with claim 7, wherein the transaction message is formatted according to an ISO 8583 format.
The claim recites descriptive, not positively recited limitations of elements found in claim 1. Specifically, the claim recites a narrower interpretation of the transaction message utilized in claim 1. This claim does not require any additional steps or functions to be performed aside from generic formatting of data and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 


Dependent claim 9 recites:
The system in accordance with claim 8, wherein the merchant identification field is data element field 42 in the transaction message.
The claim recites descriptive, not positively recited limitations of elements found in claim 1. Specifically, the claim recites a narrower interpretation of the transaction message utilized in claim 1. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claim 10 recites:
The system in accordance with claim 3, wherein the acquirer identification field is data element field 32 in the transaction message, and wherein the merchant name/location field is data element field 43 in the transaction message.
The claim recites descriptive, not positively recited limitations of elements found in claim 1. Specifically, the claim recites a narrower interpretation of the transaction message utilized in claim 1. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Claims 11-20 are substantially similar to the claims above and are subject to the same rationale. 

In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract ideas into a patent eligible application of the 
Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non‐statutory subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over GRAY (US 2006/0180660 A1) in view of WONG (US 2013/0097078 A1), UNSER (US 2016/0132857 A1), and 
Regarding Claims 1, 11, 16:
GRAY teaches a system for identifying errors in transaction messages processed through a payment network, said system comprising:… a memory device for storing… transaction data; and a processor communicatively coupled to said memory device, said processor programmed to: receive, from a sender, a transaction message associated with a financial transaction, the financial transaction originating from a merchant and processed through an acquirer, the transaction message including a plurality of data element fields, at least one of the data element fields is a merchant identification field including a merchant identification (ID) data element used to identify the merchant at which the financial transaction originated;  ([0040], “merchant platform 2 must communicate with the System platform 4 pertinent information concerning the transaction, such as merchant ID, user provided identifiers or subscriber id, and/or transaction details (request to verify voter status, request for health records, request to pay bill, etc).”)
GRAY does not explicitly disclose, but WONG, an analogous art of GRAY and the current application, teaches  a transaction error identification (TEI) computing device; … and said TEI computing device,… process the merchant ID data element at the TEI computing device by executing an error-identification routine to analyze the merchant ID data element, populated in the merchant identification field; compare, by the TEI computing device, the merchant ID data element to…. transaction data; based on the comparison, determine, by the TEI computing device, that the merchant ID data element is not uniquely associated with the merchant… generate an error message indicating that the merchant ID data element is not uniquely associated with the merchant; and transmit the error message to the acquirer. ([0021], [0031], “In some embodiments, the MRP switch computer facilitates the payment transaction by identifying a second Service Manager affiliated with the merchant, and provides an enriched payment request to the second Service Manager. The second Service Manager then transmits a payment authorization request to a payment network, which routes it to the Issuer FI that holds the consumer's cardholder account. …The MRP switch computer 210 verifies SMID-A and performs a look-up of a merchant database in search of a match for the merchant identifier. If the merchant identifier is not found ( no match), then the MRP switch 
It would have been obvious to one of ordinary skill in the art at the time of applicant's filing to combine the teachings of having merchant IDs be checked for transactions as disclosed by WONG to the teachings of performing transactions with a variety of IDs being available as disclosed by GRAY by having merchant IDs be checked for each transaction to be performed in order to increase security.
GRAY does not explicitly disclose, but UNSER, an analogous art of GRAY and the current application, teaches the transaction data is historical transaction data. ([0030], [0034], [0085], [0098], “device may compare a merchant identifier associated with the transaction data with merchant identifiers associated with historical transaction data.”) 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of comparing merchant IDs with historical data as disclosed by UNSER to the teachings of performing transactions with merchant ID lookups as disclosed by the combination of GRAY and WONG by having the merchant IDs be checked against historical data to increase security.
GRAY does not explicitly disclose, but CARLSON, an analogous art of GRAY and the current application, teaches wherein the merchant ID is duplicated with one or more second merchants. ([0205], “a plurality of merchant IDs (305) may match the merchant information (225) specified”) 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of determining that there are multiple Identifiers associated with merchants information as disclosed by CARLSON to the teachings of performing merchant ID checks to historical data as disclosed by the combination of GRAY, WONG, and UNSER by having the merchant information that is being checked be checked to make sure it only corresponds to a single merchant in order to ensure that the transaction is proper and increase security. 
It is noted while the prior art teaches multiple merchant IDs for a single merchant, it seems applicant may intend a reading of multiple merchants for a single merchant ID. However, as the prior art does disclose that there can be a asymmetrical number of merchants to IDs, it is well within the realm of obviousness to one of ordinary skill in the art that any variation of merchant to ID ratio could be considered with reasonable 
It is further noted that the description of “wherein the merchant ID is duplicated with one or more second merchants” is a description of data. Such descriptions of data do manipulate neither the process nor the system performing the process and does not move to distinguish over prior art. Applicant is suggested to actively recite such limitations as a step being performed.  


Regarding Claims 2, 12, 17:
GRAY further teaches at least one of the data element fields is an acquirer identification field including an acquirer ID data element, said processor programmed process the acquirer ID data element at the TEI computing device using the error-identification routine to analyze the acquirer ID data element. ([0021], [0040], “In some embodiments, the MRP switch computer facilitates the payment transaction by identifying a second Service Manager affiliated with the merchant, and provides an enriched payment request to the second Service Manager. The second Service Manager then transmits a payment authorization request to a payment network, which routes it to the Issuer FI that holds the consumer's cardholder account. …merchant platform 2 must communicate with the System platform 4 pertinent information concerning the transaction, such as merchant ID, user provided identifiers or subscriber id, and/or transaction details (request to verify voter status, request for health records, request to pay bill, etc).” various forms of data may be received and checked.)
While the specifics of performing the same error-identification routine as found for merchant IDs to acquirer IDs is not explicitly disclosed, the prior art does disclose the usage of error-identification routines, and the usage of various forms of data. Therefore, it would be obvious to one of ordinary skill in the art at the time of applicant’s effective filing to perform error-identification routines with any form of data as desired.

Regarding Claims 3, 13, 18:
CARLSON further teaches wherein a combination of the merchant ID data element and the acquirer ID data element comprises a unique identifier combination (UIC). ([0069], [0072], “In FIG. 14, the merchant 

Regarding Claims 4:
GRAY further teaches at least one of the data element fields is a merchant name/location field including a merchant name data element, said processor programmed to process the merchant name data element at the TEI computing device using the error-identification routine to analyze the merchant name data element. ([0040], “merchant platform 2 must communicate with the System platform 4 pertinent information concerning the transaction, such as merchant ID, user provided identifiers or subscriber id, and/or transaction details (request to verify voter status, request for health records, request to pay bill, etc).”)
While the specifics of performing the same error-identification routine as found for merchant IDs to merchant name data is not explicitly disclosed, the prior art does disclose the usage of error-identification routines, and the usage of various forms of data. Therefore, it would be obvious to one of ordinary skill in the art at the time of applicant’s effective filing to perform error-identification routines with any form of data as desired.

Regarding Claims 5, 14, 19:
UNSER further teaches said memory device including a database for storing UICs and merchant names associated with prior financial transactions, and wherein the processor is further programmed to: compare the UIC of the transaction message with the UICs of the prior transaction messages stored in the database; upon the UIC of the transaction message being found to match any of the UICs of the prior transaction messages, compare the merchant name of the transaction message with the merchant names of the prior transaction messages with UIC's that match the UIC of the transaction message; and wherein upon the merchant name of the transaction message being found to not match the merchant names of the prior transaction messages with UIC's that match the UIC of the transaction message, the error message is generated. (In the example embodiment, during processing of the transaction data, the AGLA computer 

Regarding Claims 6, 15, 20:
CARLSON further teaches wherein the error message is included in a settlement batch message transmitted to the acquirer. ([0031], “The MRP switch computer 210 verifies SMID-A and performs a look-up of a merchant database in search of a match for the merchant identifier. If the merchant identifier is not found ( no match), then the MRP switch computer 210 transmits a message back to the Service Manager A computer 206 denying the transaction, and both the consumer and merchant are notified.”)

Regarding Claims 7:
CARLSON further teaches wherein the transaction message is an authorization message associated with financial transaction. ([0031], “The MRP switch computer 210 verifies SMID-A and performs a look-up of a merchant database in search of a match for the merchant identifier. If the merchant identifier is not found ( no match), then the MRP switch computer 210 transmits a message back to the Service Manager A computer 206 denying the transaction, and both the consumer and merchant are notified.”)

Regarding Claims 8:
While the prior art does not explicitly disclose he use of ISO 8583 format, such formatting is old and well known.  Therefore the office takes official notice that ISO 8583 formatting for transactions information is old and well known and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that standard formats like ISO 8583 could and would be used.

Regarding Claims 9:
While the prior art does not explicitly disclose the use of field 42 for data, such formatting is old and well known.  Therefore the office takes official notice that the use of field 42 for data for transactions information is old and well known and it would have been obvious to one of ordinary skill in the art at the 

Regarding Claims 10:
While the prior art does not explicitly disclose the use of field 32 and 43 for data, such formatting is old and well known.  Therefore the office takes official notice that the use of field 32 and 43 for data for transactions information is old and well known and it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing that standard formats like ISO 8583 could and would be used and that appropriate data fields would be filled.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The basic Wikipedia page for ISO 8583 teaches the data formatting for all fields associated with the format. 
Phillips (US 2012/0310760 A1) teaches the use of matching merchant identifiers.
Ling (US 2004/0030615 A1) teaches the use of merchant and user IDs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/16/2022